Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Vincent Whorley appeals the district court’s order denying his “motion to produce notarized document.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Whorley, No. 3:15-cr-00010-GMG-RWT-1 (N.D.W. Va., Aug. 1, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *670this court and argument would not aid the decisional process.
AFFIRMED